 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalMolders' and AlliedWorkers Union,LocalNo. 125,AFL-CIO (Blackhawk TanningCo.,Inc.)andDorothyStrzyzewski.Case30-CB-171August 25, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn June 21, 1968, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitled case,finding thatRespondent had engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneralCounselandRespondentfiledexceptions to the Trial Examiner's Decision andsupporting briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case,' and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.We adopt the Trial Examiner's Decision, findingthat Respondent's fining of an employee for filing apetitionseekingtodecertifyRespondentasbargainingrepresentativeoftheBlackhawkemployees is a violation of Section 8(b)(1)(A) of theAct.Some comment is, however, necessary toclarify our position in view of Members Fanningand Jenkins' dissent.The problem involved in this and related cases isone of reconciling the public policy of protectingaccess to the Board with a union's right to prescribeits own rules respecting "the acquisition or retentionofmembership." In theMarine & Shipbuildingcase,' the Supreme Court approved the Board's rulethat the disciplining of employees because they havefiled unfair labor practice charges with the Board isa violation of Section 8(b)(1)(A).' The unlawfuldisciplining covers fining as well as expulsion." Butto say this does not resolve our case.The Court in thePricecase' commended thediscriminatingmanner in which the Board has beenapplying the proviso to Section 8(b)(1)(A) in casesinwhich unions have invoked disciplinary measuresagainstunionmembers for filing unfair labor'Respondent's request for oral argumentis herebydenied asthe record,including the exceptions and briefs,adequatelysetsforth theissues andpositions of the parties.N.L.R.B.v.Marine&ShipbuildingWorkers,391 U.S. 418.'Local 138,Operating Engineers(Charles Skura).148 NLRB 679.'Idempractice charges or decertification petitions with theBoard.Thus,althoughtheBoardhasfoundexpulsion of a union member for filing unfair laborpractice charges unlawful, it has not similarly foundunlawful the expulsion of a member who has filed adecertification petition with the Board.' The reasonfor the different treatment of the two situations liesin the policy considerations involved. In the case ofa decertification petition, the employee seeks toattack the very existence of the union as aninstitution.And unless the union can expel themember who seeks its destruction, "during thepre-election campaign, the member could campaignagainst the union while remaining a member andtherefore privy to the union's strategy and tactics."'Inotherwords, the union needs this power ofexpulsion in order to defend its status as bargainingrepresentative. Further, the Board noted inTawasTube'that an employee who seeks to decertify aunion hardly values his union membership and hisexpulsion from the Union would not be an effectivedeterrent against resorting to the Board.'In summary then, as noted, the Board and theCourts have held that it is an unfair labor practicefor a union toexpelorfineamember because hehas filed an unfair labor practice charge with theBoard.10TheBoard has also held, with courtapproval, that it is not an unfair labor practice for auniontoexpelamember who has filed adecertificationpetitionwiththeBoard." In asomewhat different context where the member'saccess to the Board was not involved, the SupremeCourt has upheld the right of a union tofine,in lieuof expelling a member who crossed a picket lineduring a strike.12Does it follow from the above, that the Boardshould uphold as lawful thefiningaswell as theexpulsion of a member who has filed or circulated adecertification petition?The answer to this question cannot be found inthe routine application of a formula: if expulsion islawful so is a fine, or if expulsion is unlawful so is afine.The solution calls for discrimination, theweighing of the public policy in each situationagainst the union's right to regulate its internalaffairs.The rule permitting a union to expel amember seeking its decertification is an exception tothe rule prohibiting a union from penalizing a unionmember because he has sought to invoke theBoard's processes. The exception is based on the'Price vN.L.R.B.,373 F 2d 443 (C.A 9), certdenied392 U.S. 904`Tawas Tube Products.Inc.,151 NLRB 46.'Price v.N.L R B.,supraat 447.'TawasTube Products,Inc.,151 NLRB 46, 49.'Thatthis observation is generally true is exemplified by the ChargingParty's remark when notified to appear before a union trial board forhaving circulated the decertification petition-"Now if youfeel you want tosuspend me from your union be my guest ""N.L R.Bv.Marine & ShipbuildingWorkers, supra,Local 138,Operating Engineers(CharlesSkura),supra."Tawas Tube Products,Inc., supra, Price v. N L.R B, supra"N L.R B.v.Allis-ChalmersMfgCo, 388 U S. 175178 NLRB No. 25 INTL. MOLDERS'AND ALLIEDWKRS.,LOCAL 125209necessitiesof the situation, the right of the union todefend itself. It is buttressed by the fact that thedeterrent or punitive effect of expulsion in suchcircumstances is at most minimal.In short, where the union member is seeking todecertify the union, the Board has said that thepublic policy against permitting a union to penalizeamember because he seeks the aid of the Boardshould give way to the union's right to self-defense.But when a union only fines a member because hehas filed a decertification petition, the effect is notdefensive and can only be punitive - to discouragemembers from seeking such access to the Board'sprocesses; the union is not one whit better able todefend itself against decertification as a result of thefine.The dissidentmember could still campaignagainst the union whileremainingamember andtherefore be privy to its strategy and tactics.Because the two situations - expelling a memberfor filing a decertification petition and fining himfor the samereason-are thus qualitatively different,they call for different legal conclusions. Hence wecannot accept the view expressed in the dissentingopinion.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andherebyordersthatRespondent,InternationalMolders'andAlliedWorkers Union,LocalNo.125,AFL-CIO,itsofficers,agents,andrepresentatives shall. take the action set forth in theTrial Examiner'sRecommended Order.MEMBER BROWN, concurring:Iagreewiththemajoritythatalabororganization violates Section 8(b)(l)(A) by fining amember for filing a decertification petition. TheBoard, with court approval,has held that unionsmay not use coercive means to restrict access to thestatutoryunfair labor practice remedies. "Anycoercion used to discourage,retard,or defeat thataccess is beyond the legitimate interests of a labororganization."N.L.R.B.v.Marine&ShipbuildingWorkers,391U.S. 418, 424.This policy applieswith equal force to representation procedures. InTawas Tube Products,Inc.,151NLRB 46, we heldthat it was not unlawful for a union to expel amember for filing a decertification petition.However, that decision should not be construed asanabdicationofourdutytoprotecttherepresentation procedures from interference throughcoercive conduct on the part of unions.Rather,Tawasinvolved a limited exception based upon thefact that the deterrent punitive or coercive effect ofexpulsion is nonexistent as applied to a member whothrough a decertification petition attacks the veryexistence of the Union as an institution. On theother hand,a fine collectible through court action,as ishere involved, does impose a meaningfulrestraint upon a member's willingness to invoke theBoard's representation procedures.MEMBERS FANNING AND JENKINS, dissenting:In two prior cases" a unanimous Board has heldthat the suspension or expulsion of a union memberfrom membership for filing a decertification petitionwas not violative of Section 8(b)(1)(A) of the Act.Today, our colleagues affirm a Trial Examiner'sdecision that the "fining" of a union member foridentical conduct is violative of the Act. We cannotagree.Our disagreement with the majority view stemsbasically from the following: there is no meaningfuldistinction between fining and expulsion and thisBoard and the Supreme Court have so held; thisdecision is not only inconsistent with our decisionsin theTawas TubeandPittsburgh Des-Moines Steelcases but it is a direct repudiation of the carefullydrawn distinction between permissible and unlawfuldisciplining of union members as set forth in ourdecision inVan Camp Sea Foodcase;16 lastly, theproviso to Section 8(b)(1)(A) explicitly protects suchconduct.In finding the violation the Trial Examiner foundfinesdistinguishablefrom expulsion and reliedprincipallyon views expressed by the SupremeCourt inN.L.R.B. v.Marine& ShipbuildingWorkerstotheeffectthat"overridingpublicinterestsmake unimpeded access to the Board theonly healthy alternative, except andunlessplainlyinternal union affairs of the Union are involved.""For reasons noted hereafter, there is no validdistinctionbetween fines and expulsion and herrelianceon theShipbuildingWorkerscase ismisplaced.Distinction Between Fining and ExpulsionBoth the Supreme Court and this Board haveaccepted the view that there is little or no distinctionbetween fining and expulsion and that generallyfining isa lesser penalty and usually precedesexpulsion. In theAllis-Chalmerscase,16 the issuepresented was whether a court-enforced fine of aunionmember for crossing the Union's picket lineduring an authorized strike against their employerviolated Section 8(b)(l)(A) of the Act. The SupremeCourt rejected the view of the Circuit Court that theproviso to that section must be read literally in thatitsanctionedno form of disciplineother thanexpulsion.In rejecting the distinction that theproviso only made expulsion lawful, the SupremeCourt stated:"Pittsburgh-Des MoinesSteelCo.,154 NLRB 692,petn.for reviewdenied inPricev.N.L.R.B.,373 F.2d 443 (C.A. 9),.cert. denied 392 U.S.904;Tawas Tube Products,Inc., supra."Van Camp SeaFood Co., Inc.,159 NLRB843 at 849-850.N.L.R.B.v.Marine & ShipbuildingWorkers,391 U.S.418 at 424."N.L.R.B. v. Allis-ChalmersMfg.Co., 388 U.S. 175. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDItisno answer that the proviso to Section8(b)(1)(A) preserves to the Union the power toexpel the offending member. Where the union isstrongandmembership therefore valuable, torequire expulsion of the member visits a far moreseverepenaltyuponthemember than areasonable fine. (388 U.S. 175, 183)In theVan Camp Sea Foodcase in which aBoard panel concluded that expelling an individualfrom a union because he filed unfair labor practicechargeswas violative of Section 8(b)(1)(A), theBoard accorded no distinction between fines andexpulsions," stating:We are unable to conclude that a reasonablereadingof the proviso to Section 8(b)(1)(A)permits a valid distinction to be drawn betweenfinesand expulsions meted out by a union topunish one of its members for filing charges withthe Board. (159 NLRB 843, at 846)Thus, it is clear that for purposes of Section8(b)(1)(A) and its proviso, neither the SupremeCourt1B nor this Board . . . prior to this decision .. .saw any meaningful difference between fining andexpulsion.The Shipbuilding Workers Case Is NotDispositiveReliance on the Supreme Court decision in theShipbuildingWorkerscase is misplaced since thatcase dealt solely with expulsion of a union memberforfiling unfair labor practice chargeswith theBoard.There is no basis for extending viewsexpressed there to the facts of this case because likethe Board in theSkuracase," the Supreme Courtcarefully limited the issue, consistently referred tounfair labor practice charges and went on to discussSection 10 of the Act which is entitled "Prevention"SeeWisconsinMotor Corp,145 NLRB 1097,1101, where this Boar,in referring to the scopeof the provisoto Sec. 8(b)(1)(A) stated.We donot read the languageof theproviso sonarrowly. There isnothing in the legislativehistory whichsuggeststhatCongress intendedto permit a union to expel a memberfor violationof a unionbylaw, butnot to finehim for thesame infraction without expellinghim, or that itcould enforcethe fineby expulsion fromthe union but notby suing forits collection."See also the concurring opinion by JusticeWhite in theAllis-Chalmerscase,supra,inwhich he interpretedthe Court's view as betweenfines andexpulsions as followsThe dissenting opinion in this case,although not questioning theenforceability of coercive rules by expulsion from membership,questionswhether fines for violating such rules are enforceable at all, by expulsion orotherwise.The dissent would at least hold court collection of fines to be anunfair labor practice,apparently for the reason that fines collectible incourtmaybemore coercive thanfines enforceable by expulsionMyBrother Brennan,for theCourt,takes a different view,reasoning that sinceexpulsion would in many cases-certainly in this oneinvolvinga strongunion- be a far more coercivetechnique for enforcing a union rule and forcollecting a reasonable fine than the threat of court enforcement,there isno basisforthinkingthatCongress,havingaccepted expulsion as apermissible techniqueto enforcea ruleinderogationof Sec. 7rights,nevertheless intendedtobar enforcement by another method which may befarlesscoercive(388 U S.at 198) (Emphasis supplied.)"Local 138,Intl.Unionof OperatingEngineers(Charles SSkura). 148NLRB 679of Unfair Labor Practices." The Court cited withapproval the Board's decision in theSkuracase inwhich the Board noted that the "right of access" tothe Board derived from Section 10 of the Act.The Board has not applied theSkurarule to casesinvolvingexpulsionorsuspensionsfrom unionmembership for filing decertification petitions and initsdecision in theVan Camp Sea Foodcase, theBoard stated:InTawasTube,theBoardheldthatadecertification petition filed by unionmemberswas a matter of "legitimate union concern" thatthe filing of the petition constituted an attackupon "the very existence of the union as aninstitution" and that the union was acting in a"defensive"manner in disciplining the membersfor filing the petition. In those circumstances, theBoard held that the policy grounds underlying theSkuradecision were inapplicable and that a unioncould lawfully expel a member for filing suchpetition.' (159 NLRB 843, at 848, 849)'See alsoPittsburgh-Des Moines Steel Company(United Steelworkersof America. Local No 4028),154 NLRB692, wherein the TawasTubedoctrinewas appliedIt is clear that the Supreme Court was aware oftheBoard's subsequent selective application ofSkuraand the distinction in its treatment of uniondisciplining for filing unfair labor practice chargesand filing decertification petitions because petitionsfor certiorari were pending at the same time in theShipbuildingWorkerscase and thePricecase.20Secondly, in the Board's petition for certiorari andin its brief" in theShipbuildingWorkerscase itpointed out the Board's position with respect touniondisciplineforengaging in decertificationactivities citingTawas Tubeand thePricecase. Thepetition for certiorari inPricesquarely raised thequestion of whether the Union could suspend amember for filing a decertification petition. TheNinthCircuitCourt, in upholding the Board'sdecision that Price's suspension was not a violationof Section 8(b)(1)(A), stated:"Originally cited asPittsburgh-Des Moines SteelCo.,154 NLRB 692"in itsbrief tothe SupremeCourtin theShipbuildingWorkerscase,Counsel forthe Board noted the distinction the Board has made in uniondiscipline cases andat p. 27, fn 29, stated in partThe questionwhether a union ruleor policy iswithin orwithout the areaof legitimate union concern,althoughrelatively easyto answer in thesituation presented inAllis-Chalmers,supra,and in the situation here,becomesmoredifficultinother situationsThus, inUnited SteelWorkers ofAmerica(Richard C Price),154 NLRB 692, andTawasTubeProducts.Inc.151NLRB 46, theBoard held that a union doesnot violate Sec. 8(b)(1)(A) bydisciplininga member for filing with theBoard a petitionto decertifyhis union as bargaining representative,under Section 9(c)(1)(A)(ii) of the Act InCanneryWorkers Union (VanCamp Sea Food Co ).159 NLRB 843, 849-850,the Boardhas recentlygiven a full explanationof why it regardsthese cases as materiallydifferent fromSkura-type caseslike thepresentone Currentlypendingbefore the Court in No 399,Pricev.N.L R B,373 F.2d 443, is apetitionfor a writof certiorari to review the decisionof the NinthCircuit, sustaining the Board's analysis distinguishing the lawfulness ofunion discipline in these two types of situations INTL. MOLDERS' AND ALLIED WKRS.,LOCAL 125211TheBoard distinguishesthem [casesinvolvingunfair labor practice charges] and we thinkproperly.Pricedidnot accusetheunionofviolatingany provision of law. He sought toattack theunion'sposition as bargaining agent,whichis,as theBoard says, in a veryreal sensean attack on the very existence of the union. Wethink that, at the least, the proviso was intendedto permit the union to suspendor expel a memberwho takessuch a position.Otherwise, during thepre-electioncampaign,themembercouldcampaignagainst theunion while remaining amember andthereforeprivy to theunion'sstrategy and tactics.We can see no policy reasonfor requiringthe unionto retain a member whotakes sucha position.SeeTawas Tube Products,Inc.and Harold Lohr and United Steelworkers,151 NLRB 46 (1965). (373 F.2d 443 at 447)A furtherindicationthat the Supreme Court wasaware of theBoard'sdistinctionbetween unfairlabor practice charges and decertification activitiesis that theShipbuildingWorkersdecision issued onMay 27, 1968 and on June 10, 1968 the SupremeCourt denied certiorari in thePricecase.While as anormal rule the denial of certiorari does not indicateany judgment on the merits of a case, it would seemincomprehensible that the Supreme Court wouldhave denied review in thePricecase if it thought theCircuit Court decision inPricewas inconflictwithitsdecision in theShipbuildingWorkerscase. Forallthese reasons, therefore, the holding in theShipbuildingWorkerscase should be limited, as theCourt carefully did, to the disciplining of a unionmember for filing unfair labor practice charges.The Proviso to Section8(b)(1)(A)Apart from the inconsistency in holding that aunionmay expel or suspend a union member forfilingor engaging in decertification activities butmay not fine him,if the proviso does not permit aunion to levy a reasonable fine against a memberwho is engaged in conduct disloyal to and inderogation of the union's bargaining status, then theproviso is effectively written out of the statute. Asthe Supreme Court stated inAllis-Chalmers:At the very least it can be said that the provisopreserves the rights of unions to impose fines, as alesser penalty then expulsion, and to impose fineswhich carry the explicit or implicit threat ofexpulsion for nonpayment. Therefore, under theprovisotheruleintheUAW constitutiongoverning fines is valid and the fines themselvesand explusion for nonpayment would not be anunfair labor practice. (388 U.S. at 191, 192)Does a reasonable fine limit "Access" to theBoard?The shortanswer to this is..that it doesn'tlimit accessto theBoard'sdecertification processesany more than does suspension or expulsion fromthe union and this is particularly so where fining isusuallya lesser penalty than and a prelude toexpulsion.There is nothing to prevent a unionmember from resigning from the union (he may berequired to pay dues as a condition of continuedemployment if the contract contains a union-securityagreement) if he prefers to do that instead ofwaiting for expulsion or possible court enforcementof the fine. However, since the majority apparentlyconcedes that the proviso does permit suspension orexpulsion in derogation of a member's Section 7rights,we fail to see how a reasonable fine22 whichwe would find less coercive, is nevertheless violativeof Section 8(b)(1)(A).Themajority's view that policy considerationsrequire"discriminatory"applicationand that"qualitatively," there is a distinction between finingand expulsion is unpersuasive and illusory logic atbest. It does not answer the oft-repeated themevoiced by both this Board and the Supreme Courtthat there is no meaningful distinction betweenfiningand expulsion.Nor is it likely that themajority's qualitative standards can be effectivelyapplied if, for example, futurecasespresent suchproblems as: the coerciveness of a $5 union fine ascontrasted to a 5-year suspension from the union; orareasonableunion fine against suspension orexpulsion from a union which may result in loss ofsuchunionbenefitsas insurance and/or deathbenefits, and medical and pension benefits.IntherecentlydecidedScofieldcase,23theSupreme Court concluded that union imposed finesof $50 to $100 (including court action to collect suchfines)on certainmembers who exceeded unionimposed production quotas was not violative ofSection 8(b)(1)(A). In so doing, it reaffirmed theviews it expressed inAllis-Chalmers,inwhich itdistinguishedbetweeninternalandexternalenforcementofunionrulesand restated that"Congress did not propose any limitation withrespect to the internal affairs of unions, aside frombarring enforcement of a union's internal regulationstoaffectaman's employment."" Secondly, the"Allis-Chalmers, supra,where theSupreme Court concludedthat a $100fine, identical to the amount of the fine here,was reasonable"Scofield v N L R.B,394 U S 423."inScofield,supra, fn 6, the Courtalso notedAs part of the bill of rightsof union members,the Landrum-Griffin Actguaranteed freedomof speechand assembly"Provided, thatnothingherein shall be construed to impair the right of a labor organization toadopt and enforce reasonable rules as to the responsibilityof everymember toward the organization as an institution and to hisrefrainingfromconduct that wouldinterfere with its performance of its legal orcontractual obligations." [Emphasis supplied.]Under the majorityview, therefore,Congress'action in preserving suchunion right was a useless act because fining of a union member forengaging in decertification activities(certainlyconductwhichwouldinterfere with a union's performance of its legal or contractual obligations)is already a violationof Sec 8(b)(1)(A) of the Act. 212DECISIONS OF NATIONALLABOR RELATIONS BOARDCourt again equated 'fines with expulsion when itstated . . . "It has become clear that if the [Union]rule invades or frustrates an overriding policy of thelabor laws the rule may not be enforced, even byfineorexpulsionwithoutviolatingSection8(b)(1)(A)." Thus the majority's distinction betweenfinesand expulsion and its relation to policyconsiderations has been implicitly rejected by theSupreme Court. Lastly, the Court noted that sunionmember who did not wish to be subject tounion discipline could resign. In the present case,the record establishes that the individual fined herewas a full union member as distinguished from afinancial core member. Since imposition of a fine isbased on a member's contract of membership, theindividualhere involved could have limited herliabilitybyresigninghermembershipbeforebeginningheractivitiesoratleastresignedthereafter to inhibit the collectability of, future fines.2sIn the final analysis, this case represents anapparent conflict between two sections of the Act,Section 7 and the proviso to Section 8(b)(1)(A). InsuchcircumstancestheSupremeCourthasadmonished that the Act should be interpreted as awhole, seeking to accomodate those sections and toavoid a literal reading that might create a directconflict.In our view the Board's past decisionswhichcarefullyaccomodate the provisions ofSection 7 and the proviso to Section 8(b)(1)(A)shouldnotnow be discarded but should bereaffirmed.By holding that disciplining of unionmembers for resorting to filing unfair laborpracticeswith the Board is violative of Section8(b)(1)(A), the Board has given proper weight to thenecessity of providing "unimpeded access" to theBoardwhere a violation of statutory rights isalleged.On the other hand, by permitting a union tosuspend, expel or assess a reasonable fine on unionmembers for decertification activities antithetical tothe very existence of the Union, we would be givingproper weight and recognition to the Union's rightto discipline its members where its very existence isthreatened, a right clearly granted to it by Congresswhen it added the proviso to Section 8(b)(1)(A).For all the reasons previously ennunciated, wewould dismiss the complaint."Member Fanning deems it unnecessary to decide whether the factsrelating to Strzyzewski's entry into membership in the Union gave rise to acontract between her and the Union on which the latter could successfullysue in courtfor thecollectionof thefine imposed on her. He is satisfied,however,that the Union accorded her full membership status upon herexecution of the voluntary authorization of the dues checkoff card inaccordance with its internal policies and procedures adopted to give fulleffectto the provision of the union-securityclausewhich requiredemployees to become and remain members in good standing,and, bynecessary implication,required theUniontoaffordemployees suchmembership.In these circumstances and in the absence of affirmativeaction by Strzyzewski limiting her membership after execution of the duescheckoffauthorization,Member Fanning finds that the Union's impositionof thefine served the legitimate interest of protecting its very existencefrom the attack made on it by Strzyzewski'sdecertification activitiesundertaken while she wasprivyto the Union's strategy and tactics inopposition thereto.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case was triedbeforeme at Milwaukee, Wisconsin, on April 22, 1968,uponacomplaintandamended complaint issuedrespectively onMarch 7 and 8, 1968, and based upon acharge filed by Dorothy Strzyzewski, herein called theCharging Party, on October 11, 1967. The complaint asamended alleged that Respondent, International Molders'and Allied Workers Union, Local 125, AFL-CIO, hereincalled the Union, had violated Section 8(b)(1)(A) of theNational LaborRelationsAct, as amended, by levying afine against the Charging Party for circulating a petitionamong employees of her employer, Blackhawk TanningCo., Inc., to decertify the Union as the employees'bargaining representative.The Union filed an answeradmitting the levying of the fine against the ChargingParty but denying that such action constituted an unfairlaborpractice.Subsequent to the trial the GeneralCounsel and counsel for the Union filed excellent briefs,which have been carefully considered.Upon the entire record in this case, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONAL FACTSThe Union is admittedly a labor organization within themeaning of Section 2(5) of the Act. It has contractualrelations with Blackhawk Tanning Co., Inc. (herein calledBlackhawk), the employer at whose plant the allegedunfair labor practice occurred. Blackhawk is a Wisconsincorporation, engaged at Milwaukee in the tanning andprocessing of leather and leather products. During theyear preceding the issuance of the complaint, which is arepresentativeperiod, it purchased and received fromoutside the State of Wisconsin goods valued in excess of$50,000 and, during the same period, it sold and shippedto points outside the State goods and services valued inexcess of $50,000. Respondent's answer admits and I findthatBlackhawk is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE UNFAIR LABOR PRACTICEA. Issue PresentedThe General Counsel states the issue to be whether aunion which has a valid union shop agreement with anemployer may lawfully fine a financial core member forcirculating among fellow employees a petition to decertifytheUnion. The term financial core member, as usedherein and referred to by the Supreme Court inN.L.R.B.v.Allis-ChalmersMfg.,Co., 388 U.S. 175, is defined asan employee who pays the union dues and initiation feesrequired under the union security contract but refuses toformallyjoinorassume the obligations of fullmembership.At the commencement of the hearing the TrialExaminer questioned whether any valid distinction may bedrawn between financial core and full members of a unionindetermining whether the fine imposed is permissibleunder the proviso to Section 8(b)(1)(A) of the Act. Forthe reasons hereinafter stated, it is the view of the Trial INTL. MOLDERS' AND ALLIED WKRS., LOCAL 125213Examiner that no such valid distinction exists and that itthereforebecomes unnecessary to resolve the onlydisputed factual issue presented, namely, whether theCharging Party is a financial core member or a fullmember of the Union.B. Findings and ConclusionsIt is undisputed that following a certification of theUnion on July 18, 1966, as the bargaining representativeofBlackhawk employees in an appropriate bargainingunit, the Union and Employer on January 9, 1967, enteredintoanagreement containing a valid union-securityprovision. The Charging Party thereafter, on January 31,1967, executed a checkoff authorization and Blackhawkhas since that date been checking off and transmitting totheUnion her monthly union dues (plus a smallassessment upon one occasion).During the months of August, September and October1967, the Charging Party, together with several otheremployees in the bargaining unit, circulated a petitionamong the employees seeking to have the National LaborRelations Board decertify the Union as their bargainingrepresentative. As a result of this activity by the ChargingParty, a trial board of the Union on October 3, 1967,fined her $100 for attempting "to undermine or injure theinterests" of the Union, as proscribed in Section 225 oftheUnion'sconstitutionTheunionmembershipsubsequently ratified the trial board's action. Althoughafforded an opportunity to appear before the trial boardand at the membership meeting, the Charging Party didnot appear. Instead, she wrote the Union two letters,explaining that the petition was being circulated inaccordance with information obtained from the NationalLabor Relations Board as to the proper procedure to befollowed in seeking decertification of the Union andtelling the Union,inter alia,"Now if you feel you want tosuspend me from your union -be my guest." By the dateof the hearing in this case the Union had taken no stepsto attempt to collect the fine.Itappears clear, as the Board has in the pastrecognized, that a union "fine is by nature coercive."' TheUnion's fine of the Charging Party for circulating thedecertification petition clearly restrained and coerced herinher right to engage in concerted activities for themutual benefit of herself and other employees and in herright to refrain from supporting the Union. It wasthereforemanifestly proscribed by Section 8(b)(1)(A) ofthe Act unless such restraint and coercion falls within theexception contemplated by the proviso which permits theUnion "to prescribe its own rules with respect to theacquisition or retention of membership."The proviso, of course, has not been so literallyconstrued as to confine permissible coercive action of aunion against its members to those acts strictly relating tothe employees' acquisition or retention of membership.Such a construction would limit a union's disciplinaryactiontosuspensionorexpulsionofmembers inattempting to regulate its legitimate internal affairs, aresult oftenmore onerous to both the Union and thedisciplinedmember than would be a fine or othereconomic sanction. As the Supreme Court pointed out inN.L.R.B. v. Allis-ChalmersMfg.,Co,388U.S. 175,191-192, after reviewing the legislative history of Section'Local 138,Operating Engineers(Skura),148NLRB 679, 682, H. BRoberts, Business Managerof Local925,Operating Engineers,148 NLRB674, enfd. 350 F 2d 427 (C.A.D.C.)8(b)(1)(A) and its proviso, "At the very least it can besaid that the proviso preserves the rights of unions toimpose fines, as a lesser penalty than expulsion, and toimpose fines which carry the explicit or implicit threat ofexpulsion for nonpayment." Accordingly, it was held inthat case that a union might lawfully fine a member forgoing to work through a picket line during an economicstrike against his employer. It has also been held that aunionmay fine its members for exceeding productionquotas set by the bargaining contract(Local 283, UAW(WisconsinMotor Corporation),145NLRB 1097, enfd.sub nom Scofield v. N L R.B,394 U.S. 423 (C.A. 7),andmay threaten to deprive members of insurancecoverage because of their refusal to pay disciplinary finesand assessments(N.L R B. v. Amalgamated Local 286(H K Porter Co.),222 F.2d 95 (C.A. 7)).But neither the right of a union to fine, to suspend, orto expel a member in disciplining him is necessarilyprotected by the proviso, even where no job discriminationis involved. Public policy considerations other than thoseof noninterference with regulating the internal affairs ofunions may come into play. Thus, the Board held inLocal138, International Union of Operating Engineers (Skura),148NLRB 679, that a union violates Section 8(b)(l)(A)of the Act when it fines a member for filing chargesagainst the Union with the Board without exhaustinginternalunion remedies. InMarine and ShipbuildingWorkers, Local 22 (United States Lines Co.),159 NLRB1065, it similarly found a violation when the Unionsuspended the member for filing charges without firstexhausting internal union remedies and this ruling wasupheld by the Supreme Court inN L R.B. v. Marine andShipbuildingWorkers,391 U.S 418, in a decision issuedonMay 27, 1968. In that case, the Supreme Courtrecognized that Section 8(b)(1)(A) "assures a unionfreedom of self-regulation where its legitimate internalaffairsareconcerned"but it pointed out that "aproceeding by the Board is not to adjudicate private rightsbut to effectuate a public policy." It noted that the Boardcannot initiate its own proceedings.The Board isdependent "upon the initiative of the individual persons",who must be free from coercion in invoking the Board'sprocesses. The court stated:A healthy interplay of the forces governed andprotected by the Act means that there should be asgreat a freedom to ask the Board for relief as there isto petition any other department of Government for aredress of grievances. Any coercion used to discourage,retard, or defeat that access is beyond the legitimateinterests of a labor organization . . . . We agree that theoverriding public interests make unimpeded access totheBoard the only healthy alternative, except andunless plainly internal union affairs of the Union areinvolvedThe court concluded that the proviso of Section 8(b)(1)(A)"is not so broad as to give the Union power to penalize amember who invokes the protection of the Act for amatter that is in the public domain and beyond theinternal affairs of the Union."Much of what has been said by the Supreme Court intheMarine and Shipbuilding Workerscase appears to thisTrial Examiner as applicable to the situation presented inthis case. Section 9 of the Act and the Board's rules andregulations prescribe the means by which employees mayseek to have their bargaining representative decertifiedThe Board may not on its own initiate such proceedings.Just as in the case of unfair labor practice charges, it mustawait the initiative of individual persons to invoke its 214DECISIONSOF NATIONALLABOR RELATIONS BOARDprocesses. Proceedings under Section 9 of the Act, as theBoard has recognized, "are no less within the publicdomain" than are unfair labor practice proceedings underSection8. (Cannery Workers Union (Van Camp SeafoodCo.), 159 NLRB 843, 849).To be sure, the Board has held that there are significantdifferences.The initiation or filing of a decertificationpetitionmay be considered by a union as an attack uponits very existence, and the Board, with court approval, hasheld that the Union may properly defend this attack bysuspending or expelling the member for initiating such apetition.As the Court of Appeals for the Ninth Circuitstated inPrice v.N.L.R.B..373 F.2d 443, 447, cert.denied 392 U.S. 904. "We think that, at the least, theproviso was intended to permit the Union to suspend orexpel a member who takes such a position. Otherwise,during the pre-election campaign, amember couldcampaign against the Union while remaining a memberand therefore privy to the Union's strategy and tactics.We can see no policy reason for requiring the Union toretainamemberwho takes such a position."Furthermore, as the Board said inTawas Tube Products,Inc.,151NLRB 46, 49, "The employees' attempt torepudiate theUnion by a decertification proceedingdemonstrates that loss of membership was of nosignificance to them; consequently their expulsion fromtheUnion could hardly be an effective deterrentagainstresorting to the Board."2 So, too, in the instant case, theCharging Party was apparently not restrained or coercedbytheprospectofbeingsuspendedfromunionmembership. When notified by the Union to appear beforea trial board for having circulated the petition, she wrotetheUnion, "Now_if you feel you want to suspend mefrom your unionbe my guest."The imposition of a fine against her for seeking toinvoke the processes of the Board in a decertificationproceeding, however, stands upon a different footing.Where, as in this case, the Union is operating under theprotection of a union shop provision and the employeesare not free to resign from or cease supporting the Union,it seems fair to assume that Congress did not intend thatthe proviso be applied so broadly as to permit financialsanctionsagainstunwillingmembers for attempting,through procedures set up by the statute itself, to rejectrepresentation by the Union. To hold otherwise wouldmean that the employees, once they are covered by aunion-shopcontract,might find themselves foreverensconced with the Union as their bargaining agent. Fewemployees, if any, would dare risk a heavy union fine($100 in this case) by signing a decertification petition inan attempt to rid themselves of representation by a unionthey never wanted or which they ceased to want. Even ifsome were willing to pay such a penalty for seeking achance to exercise their right of franchise provided inSection 9 of the Act, it is extremely doubtful that 30percent of the employees in the unit would do so. This isthe percentage required under the Board's Statements ofProcedure for processing a decertification petition.The incumbent union, moreover, thus shielded fromouster, and perpetually entrenched, would tend to becomeless and less responsive to the wishes of its members andcease to be their true representative as contemplated by'Indeed, if relieved of an obligation to pay dues while under expulsion orsuspension, the employee might welcome this type of "disciplinary" action.In thePricecase, supra, the court notes, in fn. 5, that "At oral argument,the Union and the Board seemed to be in agreement that Price was notpaying, and was not expected to pay dues while suspended."the statute. It is inconceivable that Congress should havemeant to permit unions, in the guise of making rulesregarding acquisition or retention of membership, torestrainand coerce employees in this manner in theexercise of their rights guaranteed under Section 7 of theAct. In this connection, it is immaterial whether thecoerced member is merely a financial core member or afullmember. To afford the Act's protection against unionfines for seeking to invoke the Board's processes only tofinancialcoremembers would discourage full unionmembership by employees and participation by them inthe affairs of their union. This result would not effectuatethe policies of the Act; nor would it, I am confident, beconsonant with the wishes of most unions.In its brief to the Trial Examiner, the Union suggeststhat since no legal steps have yet been taken to collect thefine, its assessment against the Charging Party should notbe found coercive. I do not agree. As the Supreme Courtstated inN.L.R.B. v. Allis-Chalmers Mfg. Co.,388 U.S.175, 192, "A lawsuit is and has been the ordinary way bywhichperformanceofprivatemoney obligations iscompelled."The Charging Party and those similarlysituated,whether financial core or full members of theUnion, remain under a feeling of constraint so long as thefineremains unpaid. The outstanding fine presents aconstant threat that the disciplined member will have topay legal fees to protect himself in court, with apossibility, in addition, of having to pay the fine itself ifthe judgment of the court is against him.Accordingly, whatever may be said about the right of aunion operating under the benefit of a union shop contractto suspend or expel a member who attempts to resort tothe Board's processes to rid himself and fellow employeesof representation by the union, I have no doubt thatoverriding public policies do not extend this immunity torestraint and coercion by fining members for engaging inthis activity. I find that the Union, by assessing a fineagainst the Charging Party for circulating among herfellow employees a petition to decertify the Union as theirbargaining representative, has restrained and coerced herand other employees in the exercise of their rightsguaranteed under Section 7 of the Act, in violation ofSection 8(b)(1)(A).III.THE REMEDYIthaving been found that Respondent Union hasengaged inan unfair labor practice, my RecommendedOrder will require that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.To remedy the coercive effect of the fine assessedagainst the Charging Party, the Union will be required torescind the fine and notify the Charging Party and otheremployees of the rescission and of their right to seek theuse of the processes of the National Labor RelationsBoard in determining any question regarding thecontinuing representative status of the Union, withoutbeing fined for doing so. Since there is evidence in therecordthatfewemployees regularly attend unionmeetings, the Union will be required -if the employer iswilling'- to post notices to this effect on the employer'spremises.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case, and pursuant INTL. MOLDERS'AND ALLIED WKRS.,LOCAL 125215to Section 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that Respondent,InternationalMolders and Allied Workers Union, LocalNo. 125, AFL-CIO, its officers, representatives, andagents, shall:1.Cease and desist from:(a)Assessing fines against its members for attemptingtouse the processes of the National Labor RelationsBoard in having Respondent Union decertified as theirbargaining representative.(b)Inany like or related manner restraining orcoercingemployees in the exercise of their rightsguaranteed under Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)RescindthefineassessedagainstDorothyStrzyzewski for circulating a petition among employees atBlackhawk Tanning Co., Inc., to decertify RespondentUnion as bargaining representative of said employees.(b) Post in conspicuous places in Respondent's businessoffices,meeting halls, and all places where notices tomembers are customarily posted, copies of the attachednoticemarked "Appendix."' Copies of said notice onforms to be provided by the Regional Director for Region30,shall,afterbeingduly signed by Respondent'sauthorizedrepresentativesbepostedbyRespondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days. Reasonable steps shall be takenby Respondent to insure that such notices are not altered,defaced, or covered by anyother material.(c) Sign and mail sufficient copies of said notice to theRegionalDirectorforRegion30forpostingbyBlackhawkTanningCo.,Inc.,such employer beingwilling, at all places where notices to its employees arecustomarily posted.'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.',in the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director inwriting,within 10 days fromthe, date of this Order, what steps theRespondent has takento complyherewith."APPENDIXNOTICE TO ALL OURMEMBERSAND TO ALL EMPLOYEES OFBLACKHAWK TANNING CO., INC.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL rescind the fine assessed against DorothyStrzyzewski for circulating a petition among ourmembers at Blackhawk Tanning Co., Inc., to decertifyus as your bargaining representative.WE WILL NOT assess a fine against any member ofour unionfor attempting to circulate or file with theNational Labor Relations Board a petition to decertifyus as your bargaining representative.WE WILL NOT in any like or related manner restrainor coerce you in the exercise of your rights guaranteedunder Section 7 of the Act.INTERNATIONALMOLDERSAND'ALLIEDWORKERSUNION, LOCAL No. 125,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and-must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Second Floor,Commerce Building, 744 North 4th Street, Milwaukee,Wisconsin 53203, Telephone 272-3879.